Opinion by
Judge Peters :
According to the allegations of the petition appellee, Speed, as executor of Tyler, leased the premises to Hill at $1,000 per annum, payable quarterly. Subsequently Hill sub-let them to appellant at the same rent he was to pay, with Speed’s consent and, although, appellant, as is alleged, refused to accept the order drawn on him by Hill for the quarter’s rent falling due the 1st of October, 1869, it is alleged that he had occupied the premises for more than three months prior to the date aforesaid, was justly indebted therefor in the sum named, and that he had after undertaken and promised to pay Speed the debt aforesaid, but had hitherto wholly neglected to pay the same or any part thereof.
These allegations are not controverted, and taken as true, import that appellants being indebted to Hill in the sum of $250 for a quarter’s rent, in consideration thereof, undertook and promised to pay Speed, the landlord, said sum in satisfaction of Hill’s indebtedness to Speed.
It was an undertaking on the part of appellant to satisfy the debt he owed Hill by paying the amount to Speed, Hill’s creditor, a promise founded on a sufficient consideration and need not be in writing to make it obligatory.
Let the judgment, therefore, be affirmed.